UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-8087


MTU AKILI,

                Petitioner - Appellant,

          v.

C. ZYCH, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:12-cv-00456-MFU-RSB)


Submitted:   April 18, 2013                 Decided:   April 22, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mtu Akili, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mtu Akili, a federal prisoner, appeals the district

court’s orders denying relief on his 28 U.S.C.A. § 2241 (West

2006 & Supp. 2012) petition and his motion for reconsideration.

We   have    reviewed    the    record     and    find     no     reversible       error.

Accordingly,       although    we    grant       leave    to      proceed     in   forma

pauperis,     we   affirm     for   the   reasons        stated    by   the    district

court.      Akili V. Zych, No. 7:12-cv-00456-MFU-RSB (W.D. Va. Oct.

15, 2012; Nov. 27, 2012)            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    this    court     and    argument       would   not    aid    the

decisional process.



                                                                               AFFIRMED




                                          2